        Case 7:20-cr-00626-PMH
Case 7-20-cr-00626-PMH          Document
                          Document       201 inFiled
                                   200 Filed    NYSD 07/27/21 Page 1 ofPage
                                                       on 07/26/2021    1   1 of 1




                                  THOMAS F.X. DUNN
                                 ATTORNEY AT LAW
                                     225 Broadway
                                       Suite 1515
                                      Application
                               New York, New York  granted.10007
                                                            The Clerk of the Court is respectfully
                                      directed to terminate the motion sequence pending at
                                   Tel:  212-941-9940
                                      Doc. 200.
                                   Fax: 212-693-0080
                                      SO ORDERED.
                               Thomasdunnlaw@aol.com

    By ECF                               _______________________         July 26, 2021
                                         Philip M. Halpern
    Honorable Philip M. Halpern          United States District Judge
    United States District Judge
    United States District Court         Dated: White Plains, New York
                                                July 27, 2021
    300 Quaropas Street
    White Plains, N.Y.

           Re: United States v. Brinae Thornton,
                 20 Cr. 626 (PMH)

    Dear Judge Halpern:

           I represent BrinaeThornton pursuant to the Criminal Justice Act in the above
    captioned case. I received this assignment in December, 2020. I write to request
    permission to file interim vouchers in this case.

           The discovery is significant and extensive. The discovery includes prison calls,
    thousands of pages of linesheets, police reports, and other law enforcement documents.

           I make this request based on the hours expended to date in discovery review, the
    expected future hours of review and the length of the case.

           Thank you for your consideration of this request.

                                                                 Respectfully yours,
                                                                       /s/
                                                                 Thomas F.X. Dunn
